Per Curiam.
In this quiet title action, the defendants appeal from the judgment of the trial court finding the issues for the plaintiffs on the complaint and on the defendants’ counterclaim. The defendants claim that the facts found by the court are clearly erroneous, and that the court applied improper rules of law. We have fully reviewed the record and conclude that the facts found are adequately supported by the record, and that the court did not apply any improper rule of law.
There is no error.